Opinion issued August 14, 2014.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                  NOS. 01-12-01075-CR & 01-12-01076-CR
                           ———————————
                   MARCUS LEE JEFFERSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 180th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1321017 & 1359031


                         MEMORANDUM OPINION

      A jury found appellant, Marcus Lee Jefferson, guilty of the offenses of the

misapplication of fiduciary property and engaging in organized criminal activity,
specifically theft. See TEX. PENAL CODE ANN. §§ 31.03(a), 32.45(b), 71.02(a)(1)

(West 2011). The jury then sentenced Jefferson to 6 years in prison for the

misapplication of fiduciary property. For engaging in organized criminal activity,

the jury sentenced Jefferson to 10 years in prison, but recommended that the trial

court suspend the sentence and place Jefferson on community supervision for 10

years, and it imposed a $5,000 fine. See id. §§ 12.32, 31.03(e)(7), 32.45(c)(7)

(West 2011). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id. at 744, 87 S. Ct. at 1400; High v. State, 573 S.W.2d 807, 812

(Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).




                                          2
       In his pro se response to the Anders brief, Jefferson contends that (1) the trial

court improperly denied his motions to suppress; and (2) the State committed

prosecutorial misconduct.

       After independently reviewing the entire record in this appeal, we conclude

that no reversible error exists in the record, there are no arguable grounds for

review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (holding that reviewing court must

determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155

(holding that reviewing court determines whether arguable grounds exist by

reviewing entire record). We note that an appellant may challenge a holding that

there are no arguable grounds for appeal by filing a petition for discretionary

review in the Texas Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 &

n.6.




                                           3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1   Attorney Angela Cameron must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. See TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
      Crim. App. 1997).

                                         4